Name: 2007/542/EC: Council Decision of 16 July 2007 appointing four Cypriot members and four Cypriot alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2007-08-01

 1.8.2007 EN Official Journal of the European Union L 200/46 COUNCIL DECISION of 16 July 2007 appointing four Cypriot members and four Cypriot alternate members to the Committee of the Regions (2007/542/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Cypriot Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Four members seats on the Committee of the Regions have become vacant following the end of the mandates of Mr ZAMPELAS, Mr SARIKAS, Mr IACOVOU and Mr ELENODOROU. Four alternate members seats on the Committee of the Regions have become vacant following the end of the mandates of Ms PERICLEOUS, Mr VIOLARIS, Mr MICHAEL and Mr KALLIS, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed members and alternate members of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members:  Mr Savvas ILIOFOTOU, Mayor of Strovolos, replacing Mr Michael ZAMPELAS,  Ms Eleni LOUCAIDOU, Municipal Councillor of Nicosia, replacing Mr Fidias SARIKAS,  Mr Savvas SAVVA, President of the Community Council of Alassa, replacing Mr Georgios IACOVOU,  Mr Michalis EVTHYMIOU, President of the Community Council of Koili, replacing Mr Spyros ELENODOROU, (b) as alternate members:  Mr Andreas MOISEOS, Mayor of Larnaca, replacing Mrs Barbara PERICLEOUS,  Mr Costas HADJIKAKOU, Municipal Councillor of Famagusta, replacing Mr Christakis VIOLARIS,  Mr Ioannis LAZARIDES, President of the Community Council of Psimolofou, replacing Mr Dimitris MICHAEL,  Mr Aris CONSTANTINOU, President of the Community Council of Astromeritis, replacing Mr Nikos KALLIS. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 16 July 2007. For the Council The President J. SILVA (1) OJ L 56, 25.2.2006, p. 75.